Case 2:18-cv-13443-BAF-DRG ECF No. 73 filed 08/04/20                   PageID.1926       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

OAKLAND TACTICAL
SUPPLY, LLC, et al.,

       Plaintiffs,                                              Civil Action No. 18-CV-13443

vs.                                                             HON. BERNARD A. FRIEDMAN

HOWELL TOWNSHIP,

      Defendant.
______________________/

                 ORDER DENYING PLAINTIFFS’ MOTION TO STRIKE

               This matter is presently before the Court on plaintiffs’ motion to strike [docket entry

66]. Defendant has filed a response in opposition. Plaintiffs have not filed a reply, and the time

for them to do so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this

motion without a hearing.

               In the instant motion, plaintiffs seek to strike references to Exhibit B to defendant’s

answer1 that appear in defendant’s motion brought under Fed. R. Civ. P. 12(c). Plaintiffs argue

that the Court should not consider references to Exhibit B in defendant’s motion because Rule

12(c) “requires the Court to construe the plaintiff’s well-pleaded allegations in the light most

favorable to the plaintiff and accept the allegations as true.” Pl.’s Br. at 3. Plaintiffs argue that

defendant has provided no basis for the Court to consider Exhibit B “without converting its motion

to one for summary judgment pursuant to [Fed. R. Civ. P. 56].” Id. They also argue that Exhibit




       1
        Exhibit B to defendant’s answer is a map of the State of Michigan with a heading stating
“Michigan Shooting Ranges” and “Michigan Department of Natural Resources.” Defendant has
labeled Exhibit B as “Michigan Department of Natural Resources Map of Public Shooting
Ranges.”
Case 2:18-cv-13443-BAF-DRG ECF No. 73 filed 08/04/20                  PageID.1927       Page 2 of 2



B “is inadmissible pursuant to [Fed. R. Evid. 402], and is not appropriate for judicial notice

pursuant to [Fed. R. Evid.] 201.” Id. at 5.

               As defendant notes on page 2 of its response brief, this Court has previously stated

that “[i]n ruling on a motion for judgment on the pleadings, the Court may consider documents

attached to, incorporated by[,] or referred to in the pleadings.” Bucciarelli v. Nationwide Mut. Ins.

Co., 662 F. Supp. 2d 809, 814 (E.D. Mich. 2009) (citing Weiner v. Klais and Co., Inc., 108 F.3d

86, 88 (6th Cir. 1997)); see also Baker v. Smiscik, 49 F. Supp. 3d 489, 494 (E.D. Mich. 2014)

(“When evaluating a motion for a judgment on the pleadings, a court considers the complaint, the

answer, and any written instrument attached as exhibits.”).

               In the present case, the Court may consider Exhibit B to defendant’s answer in

ruling on defendant’s Rule 12(c) motion because this document is attached to a pleading. Plaintiffs

have not indicated otherwise or challenged the cases defendant relies on. Accordingly,



               IT IS ORDERED that plaintiffs’ motion to strike is denied.



                                                  s/Bernard A. Friedman
Dated: August 4, 2020                             Bernard A. Friedman
       Detroit, Michigan                          Senior United States District Judge




                                                 2
